Citation Nr: 1001266	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a right foot 
disability as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1956 to 
December 1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claims for service connection for a right ankle condition and 
a right foot disability, both claimed as secondary to a 
service-connected right knee disability.

The Board notes that in August 2009, the Veteran requested an 
increased rating of 60 percent with regard to his service-
connected right knee disability, which was granted by the RO 
in September 2009, with an effective date of September 1, 
2008.  In October 2009, the Veteran's representative 
confirmed that the only issues they wished to pursue were the 
claims for service connection for the Veteran's right ankle 
condition and right foot disability.  As such, the claim of 
entitlement to an increased evaluation for the Veteran's 
right knee disability is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
right ankle condition and a right foot disability, both 
claimed as secondary to his service-connected left knee 
disability.  Specifically, the Veteran alleges that he has an 
uneven gait due to his service-connected right knee 
disability, which has caused or aggravated his current right 
ankle condition and right foot disability.  After a thorough 
review of the Veteran's claims file, the Board has determined 
that additional development is necessary prior to 
adjudication of this claim.  

A March 2007 VA examination report reflects that the VA 
examiner recorded diagnoses of, among other things, bilateral 
pes planus as well as posterior tibial tendonitis.  During 
the March 2007 physical examination, the Veteran reported to 
the examiner experiencing right foot problems for three to 
four years, i.e., since March 2003 at the earliest.

No VA treatment records have been associated with the claims 
file, however, for the period of October 2003 through 
December 2005, although the Veteran has indicated in his 
statements that he had been receiving treatment at the St. 
Louis, Missouri VA medical centers during that time.  See, 
e.g., Form 21-4142.  VA has a duty to assist the Veteran in 
obtaining all potentially relevant documents to substantiate 
a claim, including medical evidence either to verify or not 
verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 
2002); 38 C.F.R.§ 3.159(c) (2009).  Given the Veteran's 
statement during his examination that he had been 
experiencing foot problems during that period, the Board 
finds that all treatment records dated during that period 
should be obtained, as well as any more recent treatment 
records dated from May 2009 to present, and associated them 
with the claims file.  See Dunn v. West, 11 Vet. App. 462, 
466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated 
with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

After the March 2007 VA examination, the Veteran submitted a 
February 2008 letter from Dr. L.A., his private podiatrist, 
in which Dr. L.A. reported that the Veteran had been under 
his care for chronic pain, to include a degenerative right 
great toe condition and that a cheilectomy was performed on 
his first metatarsophalangeal joint, although no specific 
date of the surgery was provided.  In light of the Board's 
duty to assist the Veteran in obtaining all relevant 
treatment records, the Board finds that an attempt should be 
made to obtain all of the relevant private treatment records 
from Dr. L.A. relating to the Veteran's right foot, toe, and 
ankle conditions.  See 38 U.S.C.A. § 5103A(a)(1), (b) (West 
2002); 38 C.F.R.§ 3.159(c) (2009).

In addition, given that the Veteran underwent foot surgery 
following the VA examination, as well as a bilateral total 
knee replacement, the Board finds that a new VA examination 
is necessary to clarify whether or not the Veteran's service-
connected knee disability may have caused or aggravated any 
foot or ankle problems.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
relating to the Veteran's right foot 
condition dated from October 2003 through 
December 2005, as well as any more recent 
treatment records dated from May 2009 to 
present, from the VA medical centers 
located in St. Louis, Missouri and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  Request that the Veteran complete a 
Form 21-4142 authorizing the RO to obtain 
copies of all private treatment records 
from Dr. L.A. relating to treatment for the 
Veteran's right foot and toe conditions, 
and if so provided, request these records 
and associate them with the claims file.  
If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

3.  Schedule the Veteran for appropriate 
VA examination(s) for his right foot 
(including his great toe) and right ankle 
conditions. The claims file should be 
provided to the appropriate examiner(s) 
for review, and the examiner(s) should 
note that it has been reviewed.  

After reviewing the file, the examiner(s) 
should render opinions as to the nature 
and etiology of all right foot, toe, and 
right ankle conditions.  With regard to 
each condition identified, the examiner 
should provide an opinion as to whether or 
not it was caused or aggravated by the 
Veteran's right knee disability.  It would 
be helpful if the examiner(s) would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Once the aforementioned development is 
complete, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If the Veteran's 
claim remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


